UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 6, 2015 PGT, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 000-52059 20-0634715 (State or other jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 1070 Technology Drive, North Venice, Florida, 34275 (Address of Principal Executive Offices, Including Zip Code) (941) 480-1600 (Registrant's Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.Other Events. PGT, Inc. (the “Company”) is filing this Form 8-K/A to announce that it is changing the location of its 2015 Annual Meeting of Stockholders, which had previously been announced in a Form 8-K filed April 6, 2015. The Company’s 2015 Annual Meeting ofStockholders (the “Meeting”)will be held at the Hyatt Regency Sarasota, 1000 Boulevard of the Arts, Sarasota, FL 34236.The date and time of the Meeting has not changed and is still set as May 21, 2015, at 1:30 p.m. local time. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PGT, Inc. By: /s/ Mario Ferrucci III Name: Mario Ferrucci III Title: Vice President and General Counsel Dated: April 21, 2015 - 3 -
